11-1967-ag
         Huang v. Holder
                                                                                       BIA
                                                                               A094 801 604
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                SUSAN L. CARNEY,
10                CHRISTOPHER F. DRONEY,
11                     Circuit Judges.
12       _____________________________________
13
14       BAO YU HUANG,
15                Petitioner,
16
17                         v.                                   11-1967-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Adedayo O. Idowu, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Ethan B. Kanter, Senior
29                                     Litigation Counsel; Charles S.
30                                     Greene, III, Trial Attorney, Office
31                                     of Immigration Litigation, Civil
32                                     Division, United States Department
33                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Bao Yu Huang, a native and citizen of the

 6   People’s Republic of China, seeks review of an April 21,

 7   2011, order of the BIA denying his motion to reopen his

 8   removal proceedings.   In re Bao Yu Huang, No. A094 801 604

 9   (B.I.A. Apr. 21, 2011).   We assume the parties’ familiarity

10   with the underlying facts and procedural history in this

11   case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

14   Cir. 2006).   The BIA may not grant a motion to reopen based

15   on new evidence unless the evidence “offered is material and

16   was not available and could not have been discovered or

17   presented at the former hearing.”    8 C.F.R. § 1003.2(c)(1).

18   The BIA has explained that it will not grant a motion to

19   reopen based on evidence that is largely cumulative of

20   evidence previously submitted because evidence is not

21   material unless “the new evidence offered would likely

22   change the result in the case.”     Matter of Coelho, 20 I. &


                                   2
 1   N. Dec. 464, 473 (BIA 1992); see also Jian Hui Shao v.

 2   Mukasey, 546 F.3d 138, 168 (2d Cir. 2008).

 3       In the underlying proceedings, the agency concluded

 4   that, despite evidence that Taoists were mistreated in

 5   Huang’s hometown, Huang was not eligible for asylum or

 6   withholding of removal because he could avoid persecution on

 7   account of his practice of Taoism by relocating within China

 8   as country conditions reports indicated that Taoism was

 9   generally tolerated around China.   See 8 C.F.R.

10   § 1208.13(b)(2)(ii) (“An applicant does not have a

11   well-founded fear of persecution if the applicant could

12   avoid persecution by relocating to another part of the

13   applicant’s country of nationality . . .     if under all the

14   circumstances it would be reasonable to expect the applicant

15   to do so.”).

16       Huang’s motion to reopen these proceedings was based on

17   statements from three individuals describing their

18   mistreatment on account of their practice of Taoism in

19   Huang’s home county.   As the BIA concluded, because this

20   evidence concerned incidents only in Huang’s home county it

21   did not rebut the agency’s prior conclusion that Taoists

22   generally were not persecuted in other parts of China.


                                   3
 1   Accordingly, the BIA did not abuse its discretion in denying

 2   Huang’s motion to reopen because his evidence would not

 3   likely alter the result in his case.    See Jian Hui Shao, 546

 4   F.3d at 168; Matter of Coelho, 20 I. & N. Dec. at 473.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.    Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk




                                    4